NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GILBERT M. MORENO,                           )
                                             )
             Appellant,                      )
v.                                           )      Case No. 2D18-1139
                                             )
STATE OF FORIDA,                             )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 2, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Jean M. Henne, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee and Allison C. Heim, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, MORRIS, and LUCAS, JJ., Concur.